DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 10-11, 14-15 and 17 are objected to because of the following informalities:  
In reference to claims 10 and 11, in each of lines 1 it is suggested to amend “cells” to “channels”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 14, in line 4, it is suggested to amend “divided by” to “to”.  Appropriate correction is required.
In reference to claim 15, in line 1, it is suggested to amend “a ratio” to “the ratio”. Appropriate correction is required.
In reference to claim 17, in line 9, after “the” and before “porous walls” it is suggested to inert “intersecting”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Kasai et al. (US 2008/0311340) (Kasai) in view of Yamada (US 2006/0269722).
In reference to claims 1-13 and 16-18, Kasai discloses a honeycomb structure provided with porous partition walls having a large number of pores disposed in such a manner that a plurality of cells functioning as passages for exhaust gas are formed between two end faces ([0010]) (corresponding to a honeycomb body comprising: a matrix of intersecting porous walls). The cross-sectional shape of the cells in the direction perpendicular to the axial direction is a combination of a quadrangle and an octagon ([0019]) (corresponding to first channels and second channels). 
Kasai discloses plugging portions disposed to alternately plug one of open end portions of each of the cells on the two end faces and additional plugging portions are further disposed so as to plug unplugged open end portions of a plurality of the cells where the plugging portions are not disposed ([0010]; [0010]). Plugging portions in an inlet side end face located on an inlet side of the end faces are disposed in the open end portions of cells having a quadrangular cross section ([0093]). In light of the disclosure of Kasia, it is clear on the outlet side of the end faces additional plugging portions will be in the disposed in cells having a quadrangular cross section (corresponding to plugs disposed in a percentage of the second channels; the honeycomb body comprises an outlet end, and the plugs in the second channels are located proximate the outlet end; plugs disposed in a percentage of the second channels at an outlet end).
FIG. 17, provided below, discloses the octagon cells have a larger area than the area of the quadrangle cells ([0129]), therefore, it is clear the quadrangle cells have a diameter smaller than the octagon cells (corresponding to the first channels comprise a first hydraulic diameter and the 
    PNG
    media_image1.png
    386
    552
    media_image1.png
    Greyscale
second channels comprise a second hydraulic diameter, the second hydraulic diameter being smaller than the first hydraulic diameter). 
Kasai further discloses the disposition density (number) per unit area in a cross section of the additional plugging portions in a direction perpendicular to the axial direction to the disposition density (number) per unit area of plugging portions is 2 to 20% ([0090]; [0121]). Given that the additional plugs are disposed in only the quadrangle cells on the outlet side end face and the outlet side end face includes only quadrangle and octagon cells wherein the plugged portions are in the octagon cells, it is clear about 2 to 20% of the quadrangle cells will be plugged on the outlets side end face (corresponding to the percentage of the second channels with plugs is greater than zero and less than or equal to 15%).
Kasai does not explicitly disclose a cell density (CD), transverse wall thickness (Tw), an average bulk porosity (%P) or median pore diameter (d50), as presently claimed. However, Kasai discloses the honeycomb structure is a filter for purifying exhaust gas ([0010]; [0104]) and is loaded with a catalyst ([0113]).
Yamada discloses a honeycomb structure body used as a filter for purifying exhaust gases ([0004]). The honeycomb structure body includes a large number of through holes placed in parallel with one another in the length direction with a wall portion interposed therebetween ([0045]). 
Yamada further teaches the honeycomb structure body includes an average pore diameter in a range from about 5 to about 100 μm, within this range particulates can be surely collected, making the honeycomb structured body enable to function as a filter ([0099]) (corresponding to a median pore diameter (d50); 4.0 µm ≤ d50 ≤ 30.0 µm). The honeycomb structure body has a porosity set to about 40 to about 80%; when the porosity is about 40% or more, the honeycomb structured body is more likely to prevent clogging, and the porosity of 80% or less causes increment in the strength of the pillar-shaped bodies; thus, that it might not be easily broken ([0101]) (corresponding to an average bulk porosity (%P); %P ≥ 50%). 
Yamada discloses in the case where a catalyst is supported on the honeycomb structured body, in order to improve the reactivity of the catalyst, the honeycomb structured body has thin walls (about 0.01 to about 0.2 mm) with a high density (about 400 to about 1500 cells/square inch (about 62 to about 233 cells/cm2)) so that the specific surface area is increased; this structure also makes it possible to improve the temperature-raising property by utilizing exhaust gases ([0128]) (corresponding to a channel density (CD); the intersecting porous wall have a transverse wall thickness (Tw); Tw ≤ 0.20 mm, CD ≥ 62 channels per cm2; CD ≥ 93 cells per cm2; CD ≥ 124 cells per cm2; Tw ≤ 0.15 mm; ≤ 0.10 mm).
In light of the motivation of Yamada to have thin walls (about 0.01 to about 0.2 mm), a high cell density (i.e., about 62 to about 233 cells/cm2), a porosity of about 40 to about 80% and an average pore diameter from about 5 to about 100 μm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb structure of Kasai to have thin walls (about 0.01 to about 0.2 mm), a high cell density (i.e., about 62 to about 233 cells/cm2), a porosity of about 40 to about 80% and an average pore diameter from about 5 to about 100 μm, in order to provide a honeycomb structure that can be used as a filter, prevent clogging while also insuring strength of the honeycomb structure and improve the temperature-raising property by utilizing exhaust gases, and thereby arriving at the presently claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 1, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2015-183532) (Yamamoto).
	The examiner has provided a machine translation of JP 2015-183532. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1, 10, 13, 16, Yamamoto discloses a honeycomb structure having porous partition walls defining and forming a plurality of cells serving as fluid flow paths extending from an inflow end face to an outflow end face ([0011]) (corresponding to a honeycomb body comprising: a matrix of intersecting porous walls; the honeycomb body comprises an outlet end). The partition walls have a porosity of 35 to 65%, a thickness of 120 to 460 µm (i.e., 0.12 to 0.46 mm) and an average pore size of 0.1 µm to 80 µm, and the honeycomb substrate has a cell density of 15 to 100 cells/cm2 ([0031]; [0032]; [0033]; [0034]) (corresponding to a channel density (CD); the intersecting porous walls have a transverse wall thickness (Tw), an average bulk porosity (%P) and a median pore diameter (d50), wherein: Tw ≤ 0.20 mm, CD ≥ 62 channels per cm2, %P ≥ 50%;, and 4.0 µm ≤ d50 ≤ 30.0 µm; CD ≥ 93 channels per cm2; Tw ≤ 0.15 mm).
Yamamoto further discloses the plurality of cells include through cells (i.e., second channels), inlet plugged cells (i.e., first channels) and outlet plugged cells (i.e., second channels) ([0014]) (corresponding to first channels and second channels). The outlet plugged cells are cells whose ends are substantially plugged with plugging portions on the outflow end surface side of the honeycomb base material ([0014]) (corresponding to plugs disposed in a percentage of the second channels; the plugs in the second channels are located proximate the outlet end).
The number of penetrating through cells is 40 to 60% of the total number of cells and the number of inlet plugged cells is 60 to 85% of the total number of inlet plugged cells and outlet plugged cells ([0014]). Therefore, it is clear that 37.5 to 9% of the second channels (i.e., through cells and outlet plugged channels) will be plugged (i.e., outlet plugged cells/(outlet plugged cells+ through cells) = 0.4*60/(40+(0.4*60)) = 0.375 ; 0.15*40/(60+(0.15*40)) = 0.0909) (corresponding to plugs disposed in a percentage of the second channels, wherein the percentage of the second channels with plugs is greater than zero and less than or equal to 15%). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 
Claims 2-9, 14-5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Kato et al. (US 2018/0326340) (Kato).
In reference to claims 2, Yamamoto discloses the limitations of claim 1, as discussed above.
Yamamoto does not explicitly disclose the first channels comprise a first hydraulic diameter and the second channels comprise a second hydraulic diameter, the second hydraulic diameter being smaller and the first hydraulic diameter, as presently claimed. However, Yamamoto discloses the shape of the cells of the honeycomb substrate is not particularly limited ([0030]).
Kato discloses a honeycomb filter including a honeycomb structure body having porous partition walls arranged to surround a plurality of cells extending from an inflow end face to an outflow end face to corm through channels for a fluid ([0021]). The plurality of cells includes cells in which the plugging portions are arranged in end portions on the outflow end face side and which are opened on the inflow end face side are defined as inflow cells (i.e., outlet plugged cells), cells in which the plugging portions are arranged in end portions on the inflow end face side and which are opened on the outflow end face side are defined as outflow cells (i.e., inlet plugged cells) and cells in which the plugging portions are not arranged and which are opened on both of the inflow end face side and the outflow end face side are defined as through-cells ([0023]-[0026]).
Kato further discloses cells defined by partition walls have a substantially quadrangular shape and a substantially octagonal shape, wherein the inflow cells 22a and through cells 22c have the same quadrangular shape while the outflow cells 22b are larger than the inflow and through cells and have an octagonal shape ([0128]; FIG. 29; FIG. 31). Given that the outflow cells are larger than the inflow cells and through cells, it is clear the outflow cells have a hydraulic diameter larger than the inflow cells and the through cells (corresponding to the first channel comprises a first hydraulic diameter and the second channels comprise a second hydraulic diameter, the second hydraulic diameter being smaller than the first hydraulic diameter).
Kato discloses honeycomb filters having cells defined by partition walls have a substantially quadrangular shape and a substantially octagonal shape inhibit rise of pressure loss in a state where the soot is deposited than to inhibit rise of pressure loss in a state where the soot is deposited ([0119]). Kato further discloses the honeycomb filter having cells with curved corner portions is capable of effectively inhibiting leakage of particulate matter such as soot and inhibiting rise of pressure loss ([0018]).
In light of the motivation of Kato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the shape of the cells of Yamamoto, such that the inlet plugged cells have a substantially octagonal shape and the outlet plugged cells and through cells have a substantially quadrangular shape with curved corners, in order to provide a honeycomb structure capable of effectively inhibiting leakage of particulate matter such as soot and inhibiting rise of pressure loss, and thereby arriving at the presently claimed invention.
In reference to claims 3-9, Yamamoto in view of Kato discloses the limitations of claim 2, as discussed above Yamamoto discloses the 37.5 to 9% of the second channels will be plugged (outlet plugged cells/(outlet plugged cells+ through cells) = 0.4*60/(40+(0.4*60)) = 0.375 ; 0.15*40/(60+(0.15*40)) = 0.0909) (corresponding to the percentage of the second channels with plugs is less than or equal to 12%; the percentage of the second channels with plugs is less than or equal to 10%; the percentage of the second channels with plugs is 2% to 12%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 
In reference to claims 14 and 15, Yamamoto does not explicitly disclose the first channels comprise a first hydraulic diameter and the second channels comprise a second hydraulic diameter, the second hydraulic diameter being smaller and the first hydraulic diameter, as presently claimed. However, Yamamoto discloses the shape of the cells of the honeycomb substrate is not particularly limited ([0030]).
Kato discloses a honeycomb filter including a honeycomb structure body having porous partition walls arranged to surround a plurality of cells extending from an inflow end face to an outflow end face to corm through channels for a fluid ([0021]). The plurality of cells includes cells in which the plugging portions are arranged in end portions on the outflow end face side and which are opened on the inflow end face side are defined as inflow cells (i.e., outlet plugged cells), cells in which the plugging portions are arranged in end portions on the inflow end face side and which are opened on the outflow end face side are defined as outflow cells (i.e., inlet plugged cells) and cells in which the plugging portions are not arranged and which are opened on both of the inflow end face side and the outflow end face side are defined as through-cells ([0023]-[0026]).
Kato further discloses cells defined by partition walls have a substantially quadrangular shape and a substantially octagonal shape, wherein the inflow cells 22a and through cells 22c have the same quadrangular shape while the outflow cells 22b are larger than the inflow and through cells and have an octagonal shape ([0128]; FIG. 29; FIG. 31). Given that the outflow cells are larger than the inflow cells and through cells, it is clear the outflow cells have a hydraulic diameter larger than the inflow cells and the through cells (corresponding to the first channel comprises a first hydraulic diameter and the second channels comprise a second hydraulic diameter, the second hydraulic diameter being smaller than the first hydraulic diameter).
Kato discloses honeycomb filters having cells defined by partition walls have a substantially quadrangular shape and a substantially octagonal shape inhibit rise of pressure loss in a state where the soot is deposited than to inhibit rise of pressure loss in a state where the soot is deposited ([0119]). Kato further discloses the honeycomb filter having cells with curved corner portions is capable of effectively inhibiting leakage of particulate matter such as soot and inhibiting rise of pressure loss ([0018]).
In light of the motivation of Kato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the shape of the cells of Yamamoto, such that the inlet plugged cells have a substantially octagonal shape and the outlet plugged cells and through cells have a substantially quadrangular shape with curved corners, in order to provide a honeycomb structure capable of effectively inhibiting leakage of particulate matter such as soot and inhibiting rise of pressure loss.
Yamamoto in view of Kato does not explicitly teach a ratio of the first hydraulic diameter to the second hydraulic diameter ranged from 1.2 to 2.0, as presently claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the hydraulic diameter of the inlet plugged cells, outlet plugged cells and through cells, including over the presently claimed, for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
In reference to claims 17 and 18, Yamamoto discloses a honeycomb structure having porous partition walls defining and forming a plurality of cells serving as fluid flow paths extending from an inflow end face to an outflow end face ([0011]) (corresponding to a honeycomb body comprising: a matrix of intersecting porous walls). The honeycomb structure has an oxidation catalyst supported on at least part of the partition walls ([0041]) (corresponding to a catalytic honeycomb body; a catalyst disposed on the porous walls of the first channels and the second channels). 
The partition walls have a porosity of 35 to 65%, a thickness of 120 to 460 µm (i.e., 0.12 to 0.46 mm) and an average pore size of 0.1 µm to 80 µm, and the honeycomb substrate has a cell density of 15 to 100 cells/cm2 ([0031]; [0032]; [0033]; [0034]) (corresponding to a channel density (CD); the intersecting porous walls have a transverse wall thickness (Tw), an average bulk porosity (%P) and a median pore diameter (d50), wherein: Tw ≤ 0.20 mm, CD ≥ 62 channels per cm2, %P ≥ 50%;, and 4.0 µm ≤ d50 ≤ 30.0 µm).
Yamamoto further discloses the plurality of cells include through cells (i.e., second channels), inlet plugged cells (i.e., first channels) and outlet plugged cells (i.e., second channels) ([0014]) (corresponding to first channels and second channels). The outlet plugged cells are cells whose ends are substantially plugged with plugging portions on the outflow end surface side of the honeycomb base material ([0014]) (corresponding to plugs disposed in a percentage of the second channels; the plugs in the second channels are located proximate the outlet end).
The number of penetrating through cells is 40 to 60% of the total number of cells and the number of inlet plugged cells is 60 to 85% of the total number of inlet plugged cells and outlet plugged cells ([0014]). Therefore, it is clear that 37.5 to 9% of the second channels (i.e., through cells and outlet plugged channels) will be plugged (i.e., outlet plugged cells/(outlet plugged cells+ through cells) = 0.4*60/(40+(0.4*60)) = 0.375 ; 0.15*40/(60+(0.15*40)) = 0.0909) (corresponding to plugs disposed in a percentage of the second channels, wherein the percentage of the second channels with plugs is greater than zero and less than or equal to 15%). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Yamamoto does not explicitly disclose  the first channels comprise a first hydraulic diameter and the second channels comprise a second hydraulic diameter, the second hydraulic diameter being smaller and the first hydraulic diameter, as presently claimed. However, Yamamoto discloses the shape of the cells of the honeycomb substrate is not particularly limited ([0030]).
Kato discloses a honeycomb filter including a honeycomb structure body having porous partition walls arranged to surround a plurality of cells extending from an inflow end face to an outflow end face to corm through channels for a fluid ([0021]). The plurality of cells includes cells in which the plugging portions are arranged in end portions on the outflow end face side and which are opened on the inflow end face side are defined as inflow cells (i.e., outlet plugged cells), cells in which the plugging portions are arranged in end portions on the inflow end face side and which are opened on the outflow end face side are defined as outflow cells (i.e., inlet plugged cells) and cells in which the plugging portions are not arranged and which are opened on both of the inflow end face side and the outflow end face side are defined as through-cells ([0023]-[0026]).
Kato further discloses cells defined by partition walls have a substantially quadrangular shape and a substantially octagonal shape, wherein the inflow cells 22a and through cells 22c have the same quadrangular shape while the outflow cells 22b are larger than the inflow and through cells and have an octagonal shape ([0128]; FIG. 29; FIG. 31). Given that the outflow cells are larger than the inflow cells and through cells, it is clear the outflow cells have a hydraulic diameter larger than the inflow cells and the through cells (corresponding to the first channel comprises a first hydraulic diameter and the second channels comprise a second hydraulic diameter, the second hydraulic diameter being smaller than the first hydraulic diameter).
Kato discloses honeycomb filters having cells defined by partition walls have a substantially quadrangular shape and a substantially octagonal shape inhibit rise of pressure loss in a state where the soot is deposited than to inhibit rise of pressure loss in a state where the soot is deposited ([0119]). Kato further discloses the honeycomb filter having cells with curved corner portions is capable of effectively inhibiting leakage of particulate matter such as soot and inhibiting rise of pressure loss ([0018]).
In light of the motivation of Kato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the shape of the cells of Yamamoto, such that the inlet plugged cells have a substantially octagonal shape and the outlet plugged cells and through cells have a substantially quadrangular shape with curved corners, in order to provide a honeycomb structure capable of effectively inhibiting leakage of particulate matter such as soot and inhibiting rise of pressure loss, and thereby arriving at the presently claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Yamada as applied to claim 1 above, and further in view of Kasai et al. (JP 2005-270969) (Kuki).
	The examiner has provided a machine translation of JP 2005-270969. The citation of prior art in the rejection refers to the provided machine translation. 
In reference to claims 14 and 15, Kasai in view of Yamada discloses the limitations of claim 1, as discussed above. Kasai discloses in FIG. 17, provided above, the octagon cells have a larger cross-sectional area than the quadrangle cells, therefore, it is clear the quadrangle cells have a diameter smaller than the octagon cells (corresponding to the first channels comprise a first hydraulic diameter and the second channels comprise a second hydraulic diameter, the second hydraulic diameter being smaller than the first hydraulic diameter).
	Kasai in view of Yamada does not explicitly disclose a ratio of the first hydraulic diameter to the second hydraulic diameter ranged from 1.2 to 2.0, as presently claimed.
	Kuki discloses a honeycomb filter having porous partition walls that partition and form a plurality of cells serving as fluid flow paths ([0007]-[0008]). The plurality of cells includes predetermined cells open at one end and sealed at the other and remaining cells having one end plugged and the other end open, alternately arranged ([0008]). A ratio of the flow path hydraulic diameter of the predetermined cells 3a having a large cross-sectional area to the flow path hydraulic diameter of the remaining cells 3b having a cross-sectional area is 1.3 or more and less than 2.0; if the ratio is less than 1.2 the honeycomb filter is likely to be clogged with particulate matter ([0022]) (corresponding to a ratio of the first hydraulic diameter divided by the second hydraulic diameter ranges from 1.2 to 2.0; the ratio of the first hydraulic diameter to the second hydraulic diameter ranges from 1.3 to 1.6).
	In light of the motivation of Kuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the octagon and quadrangular cells of Kasai in view of Yamada to have a hydraulic diameter ratio of cells with a large cross-sectional area (i.e., first cells/octagon cells) to cells with a small cross-sectional area (i.e., second cells/quadrangular cells) be 1.3 or more and less than 2.0, in order to suppress clogging of the end face on the fluid inflow side with fine particles (Kuki, [0006]), and thereby arriving at the presently claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
The prior art made of record and not relied upon, namely Fujima et al. (JP 2012-210581) is considered pertinent to Applicant's disclosure. However, the rejections using this reference would be cumulative to the rejections of record set forth above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784